Citation Nr: 1108098	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  09-32 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky


THE ISSUES

1. Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD) and depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to December 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision, by the Louisville, Kentucky RO.  

On July 16, 2010, the Veteran and his wife appeared at the Louisville RO and testified at a videoconference hearing before the undersigned Veterans Law Judge, sitting in Washington, D.C.  A transcript of the hearing is of record.  At the hearing, the Veteran submitted additional evidence for which he has provided written waiver of RO review under 38 C.F.R. § 20.1304 (2010).  

Although the Veteran filed a claim of service connection for PTSD, the record includes a diagnosis of a depressive disorder, which requires that the Board address both.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  


FINDINGS OF FACT

1.  The Veteran does not have impaired hearing that is related to his military service.  

2.  Tinnitus was not manifest in military service and is not attributable to the Veteran's military service.  

3.  The Veteran's currently diagnosed psychiatric disorders, to include adjustment disorder and depressive disorder, were first identified many years after service and are not shown to be related to his military service.  

4.  The Veteran does not have PTSD.  


CONCLUSIONS OF LAW

1.  The Veteran does not have hearing loss that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2010).  

2.  The Veteran does not have tinnitus that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).  

3.  The Veteran does not have an acquired psychiatric disorder, including PTSD, adjustment disorder, or depressive disorder, that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of a letter dated in June 2007 from the RO to the Veteran which was issued prior to the RO decision in February 2008.  That letter informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  The Veteran was also asked to submit evidence and/or information in his possession to the RO.  

The Board finds that the content of the above-noted letter provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to the claims decided herein has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notice.  

The Board is unaware of any outstanding evidence or information that has not already been requested.  The Veteran has been afforded VA examinations on the issues decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations afforded the Veteran are adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  The examinations were conducted by medical professionals who reviewed the medical records, solicited history from the Veteran, examined the Veteran, and provided explanation for their conclusions.  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  Therefore, no useful purpose would be served in remanding any of the issues decided herein for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II.  Background

The records indicate that the Veteran entered active duty in February 1969.  (His DD Form 214 indicates that his military occupational specialty was as a General equipment operator.  It also indicates that the Veteran was ultimately awarded the Combat Infantry Badge, the Bronze Star Medal, the National Defense Service Medal, and the Vietnam Service Medal.)  A pre-induction examination, dated in August 1965, revealed pure tone thresholds of 0(15), 0(10), 0(10), and 0(5) decibels in the right ear, and 0(15), 0(10), 0(10), and 0(5) decibels in the left ear at the 500, 1000, 2000, and 4000 Hertz, respectively.  At his induction re-examination in February 1969, an audiometric examination revealed pure tone thresholds of 0(15), -5(5), 10(20), and 45(50) decibels in the right ear, and 15(30), 5(15), 15(25), and 40(45) decibels in the left ear at the 500, 1000, 2000, and 4000 Hertz, respectively.  He was diagnosed with defective hearing.  The separation examination, dated in December 1970, revealed pure tone thresholds of 0, 0, 0, 0, and 0 decibels in the right ear, and 0, 0, 0, 0 and 0 decibels in the left ear at the 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  (Both the 1965 and 1969 audiometric test results appear to have been in ASA units.)  [The figures in parentheses represent conversions of audiometry reported in ASA values to ISO (ANSI) units, and are provided for data comparison purposes.]  The service medical records are negative for any complaints of hearing loss or tinnitus.  

The STRs are negative for any findings or diagnoses of a psychiatric disorder, to include PTSD, adjustment disorder, or depressive disorder.  The separation examination, conducted in December 1970, was negative for complaints, findings or diagnoses of a psychiatric disorder.  (The psychiatric evaluation was normal.)  

The Veteran's claim for service connection (VA Form 21-526) was received in May 2007.  Submitted in support of the claims were private treatment reports dated from October 2003 through April 2007.  These records do not reflect any complaints or clinical findings of tinnitus or PTSD.  

Received in July 2007 was a medical statement from Ross Martin, H.I.S. at Miracle-Ear, indicating that after conducting a thorough hearing evaluation, it was concluded that the Veteran had a sensorineural hearing loss.  Mr. Martin noted that the Veteran had a mild to moderate sensorineural hearing loss in the lower frequencies and a severe to profound sensorineural hearing loss in the higher frequencies, bilaterally.  He stated that the findings on the evaluation were consistent with a noise-induced hearing loss due to the sharp incline in the higher frequencies.  Mr. Martin stated that there is no true indication on exactly what could cause the hearing loss, but the audiogram shows the v-shaped curve in the higher frequencies that is consistent with a noise-induced hearing loss.  

The Veteran was afforded a VA audiological evaluation in September 2007.  At that time, he complained of hearing loss and tinnitus.  The Veteran indicated that while he worked in combat zones while in Vietnam, he never participated in direct enemy combat.  The Veteran reported that his primary noise exposure came from operating various pieces of equipment while building roads and bridges in Vietnam.  He stated that he mainly operated a backhoe, but also operated 5-ton dump trucks, compressors, and quarry machines.  He denied the use of hearing protection.  The Veteran also reported that, while in advanced individual training (AIT), he was qualifying with the M-16 rifle and emptied his clip form a firing position inside a manhole.  He stated that he was using earplugs, but he still experienced loud tinnitus in his ears following that event, and he attributes it to some of his hearing loss.  As a civilian, the Veteran worked at an ammunition depot prior to the military and returned there after service.  He reported occupational noise exposure without the use of hearing protection.  After a few years of various jobs, he became a semi-truck driver and has done that his entire life.  The Veteran reported a history of tinnitus, which he described as bilateral and constant.  He stated that his tinnitus began in AIT.  

On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
30
60
70
85
LEFT
15
45
75
90
105

The pertinent diagnosis was sensorineural hearing loss beginning at 1000 Hertz in both ears with constant bilateral tinnitus reported.  The examiner observed that the pre-induction examination in February 1969 documented bilateral high frequency hearing loss at 4000 Hertz level and the Veteran was placed on profile.  However, the separation physical in December 1970 documented perfect hearing.  The examiner noted that there were no complaints or treatment for hearing loss or tinnitus during the Veteran's period of service.  Consequently, it was his opinion that the bilateral hearing loss and tinnitus are less likely as not aggravated by or caused by acoustic trauma while in the service.  

A VA psychiatric examination was also conducted in September 2007.  The Veteran reported being with the 94th Engineer Detachment in the area of Vung Tau in Vietnam; he was subsequently assigned to the C Company, 36th Engineer Battalion (construction), which he stated was in the area of "Bieh Hoa" and Tra Vinh.  The Veteran indicated that the company was responsible for building a portable airstrip with metal plates.  The Veteran indicated that he saw very little combat and was only mortared a few times during the Tet offensive.  It was noted that the Veteran's DD Form 214 indicates that he received the CIB and Bronze Star medals, but he has no idea where that information came from.  Following a mental status examination, the examiner noted that a psychometric assessment score of 33 was not consistent with a diagnosis of PTSD.  It was also noted that the Veteran scored a 12 on the Beck depression inventory which was consistent with a mild depression.  The pertinent diagnosis was mild depression.  

Of record is a treatment report from Dr. Daniel W. Whitley, dated in October 2007.  During a physical examination, it was noted that the Veteran denied hearing difficulties, sensitivity to loud noises, pain, tinnitus, or vertigo.  

VA progress notes dated from April 2008 to December 2008 show that the Veteran received ongoing clinical evaluation and treatment for bilateral hearing loss and a psychiatric disorder, diagnosed as adjustment disorder with depressed mood.  During a clinical visit in April 2008, the Veteran was diagnosed with adjustment disorder with depressed mood; it was noted that the Veteran had PTSD traits, but did not meet the full criteria for a diagnosis of PTSD.  A primary care note dated in August 2008 reflects an impression of PTSD and hearing loss; it was noted that he was being followed by a social worker.  During a clinical visit with his primary care physician in June 2009, the impression was PTSD/depression and hearing loss.  

The Veteran was afforded another VA examination for evaluation of mental disorders in June 2009.  It was noted that the Veteran was awarded the Combat Infantry Badge (CIB), the Bronze Star Medal, 2 Overseas Bars, the National Defense Service Medal, and the Vietnam Service Medal.  The Veteran stated that he did not know about receiving the CIB medal.  The Veteran indicated that he served in Von Tau, Ben Wau, and Tri Vin; he stated that he spent 10 months and 14 days in a war zone.  The Veteran stated that he felt like a sitting duck every day.  The Veteran indicated that he sometimes gets so depressed that he is unable to sleep; he continues to experience night sweats and bad dreams.  Following a mental status examination, the pertinent diagnosis was depressive disorder.  The examiner opined that the Veteran's depressive disorder was not caused by or a result of his exposure to traumatic events in service.  The examiner noted that the Veteran did not report any war-related traumatic events during the evaluation.  Rather, he focused on his recurring memories of his former wife and her betrayal of him while he was in Vietnam.  During the evaluation, the Veteran stated clearly what happened to him in terms of his first wife was when his depression began; therefore, it appears that his depressive symptoms were related to his ongoing rumination about his former wife's behavior while he was in Vietnam.  

Received in July 2009 were VA progress notes dated from September 2007 to September 2009.  Among these records is a social work note dated in May 2009, indicating that the Veteran was seen for a follow-up evaluation on his depression with nightmares and dreams "mostly about his first wife and the way she treated him when he was in Vietnam."  The assessment was depression without suicidal or homicidal ideations.  

At his personal hearing in July 2010, the Veteran indicated that his military occupational specialty in service was engineer; he was a general equipment operator.  The Veteran explained, while in Vietnam, he drove a dump truck and worked on the highways, digging potholes and filling them up with concrete.  The Veteran testified that he was constantly driving heavy machinery; thus, there was constant buzzing and humming with the motor running.  The Veteran contended that he was subjected to noise exposure on a daily basis; he was around heavy equipment approximately 18 hours a day.  The Veteran indicated that he did not have any hearing loss prior to service; he was not exposed to loud noises.  The Veteran reported that he first noticed hearing loss when he was qualifying with an M-16 during AIT in 1969; he also noticed the ringing in his ears at that time.  The Veteran indicated that he never sought treatment until he had his bypass surgery in December 2004.  The Veteran maintained that his doctor stated that, based on the type of hearing loss he has, his hearing loss coincides with noise exposure in service.  The Veteran also reported that they had to drive approximately 10 miles to get to the sites they were working on; he stated that he was scared to death during that first trip.  The Veteran related that he had to take the backhoe through town and worked by himself all day long; he was very anxious.  The Veteran reported being at a fire base in 1970 when the base came under mortar attack; he was next to the barracks and that is what saved his life.  The Veteran maintained that he never denied having received the CIB medal, he just did not know that he had actually received those medals.  

Submitted at the hearing was a medical statement from Dr. Charles G. Sewall, dated in August 2009.  Dr. Sewall noted that the Veteran spent a couple of years in the military and some time in Vietnam, during which time he was around mortar and gunfire.  His work history was as a truck driver and a brief stint in construction.  Dr. Sewall noted that the audiogram confirmed a bilateral sensorineural hearing loss at 4000 Hertz.  He stated that this was a pretty classic appearing hearing loss from long-term noise exposure.  

III.  Analysis

Service connection may be awarded for disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. § 1110.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  

In addition, the law provides that, where a veteran served ninety days or more of qualifying service and organic diseases of the nervous system, such as sensorineural hearing loss, or psychoses become manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with VA regulations; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d), (f).  

A veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  


Hearing Loss

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).  

After a review of the evidence of record the Board finds that the preponderance of the evidence is against the claim of service connection for hearing loss.  In this regard, the evidence shows that the Veteran has a current hearing loss disability as defined by VA regulations.  Because the record shows that the Veteran participated in military activities associated with loud noises, exposure to noise in service is conceded.  Thus the evidence shows that the Veteran has a current bilateral hearing loss disability and that there was an in-service event that could have caused the disability.  However, there is no persuasive medical evidence of a nexus between the current hearing loss disability and the in-service exposure to noise.  As noted, while the records shows a finding of defective hearing at the pre-induction examination in February 1969, the remainder of the service treatment records are completely silent for any complaints of defective hearing; and, the Veteran's hearing at the time of his separation in December 1970 was documented as being within normal limits.  See Hensley v. Brown, 5 Vet. App. 155, 156 (1993) (noting that the threshold for normal hearing is from 0 to 20 dB).  The first post-service clinical documentation of hearing loss is dated in December 1999, over 29 years after service separation.  Moreover, the September 2007 VA audiologist specifically opined that the Veteran's current hearing loss was less likely as not aggravated by or caused by acoustic trauma while in the service.  

The Board notes that there is a conflict in the medical evidence.  The Board recognizes that the audiogram provided by Dr. Sewall in August 2009 showed some decreased hearing thresholds bilaterally.  Dr. Sewall opined that the Veteran's hearing loss appeared to be due to long-term noise exposure; he stated that this was based on history provided by the Veteran.  While this appears to be a positive opinion, Dr. Sewall based his opinion on history provided by the Veteran, he failed to address the gap in time between service and onset, and he also failed to note the finding of hearing loss in the pre-induction examination.  There is no indication that Dr. Sewall reviewed the claims file.  Moreover, by the Veteran's own history, he continued to experience noise exposure after service.  A medical opinion that picks and chooses relevant facts is far less probative than a medical opinion that includes relevant facts.  The VA opinion is consistent with the Veteran's history and the available record, and consequently it is far more probative as to etiology.  

In sum, while there is evidence of a current bilateral hearing loss and there was exposure to noise while in service, service connection must be denied because there is no persuasive medical evidence of a nexus between the current hearing loss disability and the in-service exposure to noise.  The implication by the private examiner is outweighed by the well-supported VA opinion.  (Although the VA examiner did not explain why hearing loss would be shown at entry and not at separation, there is no other indication in the record that the entry examination results represented a chronic disease process (instead of an acute and transitory event) that would cast doubt on the VA examiner's opinion.)

The Board acknowledges the Veteran's assertions that he was exposed to excessive noise in service, which he claims caused his bilateral hearing loss.  It is true that the Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); also see Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Relating noise exposure in service, however, to a current hearing loss disability, especially with a lengthy gap in the medical record, requires opinion evidence from experts with medical training, and is not subject to lay assessment.  The Board finds the opinion of the VA examiner to be more persuasive than the Veteran's lay assertions.  

The Board has considered the benefit-of-the-doubt doctrine, but finds that the record does not provide even an approximate balance of negative and positive evidence on the merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of the above analysis, and after consideration of all the evidence, the Board finds that the preponderance of the evidence is against the claim, and service connection for hearing loss is denied.  

Tinnitus

After a review of the evidence of record the Board finds that the preponderance of the evidence is against the claim of service connection for tinnitus.  

The Veteran indicates that he noticed ringing in his ears in 1969 while qualifying with M16s.  First, it should be noted that the service treatment records are completely silent for any complaints of tinnitus.  The separation examination report, prepared in December 1970, shows that the Veteran's ears were normal.  The first objective documentation of tinnitus is dated in December 1999, over 29 years after the Veteran's service separation.  The Board must note the lapse of many years between his separation from service and the first indication of tinnitus.  (The United States Court of Appeals for the Federal Circuit has determined that such a lapse of time is a factor for consideration in deciding a service connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).)  

In addition, while the Veteran has a current diagnosis of tinnitus, there is no reliable evidence indicating that there is a relationship between the Veteran's current tinnitus and active service.  Rather, following a VA examination in September 2007, the VA audiologist opined that that the current tinnitus is less likely as not aggravated by or caused by acoustic trauma while in the service.  

To the extent that the Veteran has implied that he has had tinnitus since service, the Board finds such report to be incredible.  As noted above, he did not report any tinnitus in service or at the time of his discharge from service.  The Court has established that symptoms, not treatment, are the essence of continuity of symptomatology.  However, in a merits context, the lack of evidence of treatment may bear on the credibility of the evidence of continuity.  Savage v. Gober, 10 Vet. App. 488 (1997).  The Board finds that the evidence presented by the Veteran, which attempts to establish continuity since discharge, is inconsistent and contradicted by the medical evidence of record.  The Veteran's inconsistencies show that the lay evidence is not a credible history.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997); McCormick v. Gober, 14 Vet. App. 39 (2000).  

In summary, while the evidence of record shows that the Veteran has tinnitus, there is no reliable evidence of tinnitus in service, and no competent evidence attributing current tinnitus to service.  The Veteran's assertions as to the onset of tinnitus are not credible.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Accordingly, service connection is denied.  

Acquired Psychiatric Disorder

PTSD

As noted above, establishing service connection for PTSD requires (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  Service connection for PTSD requires a verified stressor unless the veteran engaged in combat.  Id.  The record must contain objective evidence (such as evidence that the veteran was awarded a Purple Heart or a Combat Infantry Badge) that the veteran engaged in combat.  

The competent evidence of record regarding the current diagnosis of the Veteran's psychiatric disorder overwhelmingly shows that there is no valid diagnosis of PTSD.  The record reflects an assessment of PTSD that was made by the Veteran's primary care doctor; however, the diagnosis was not made by a psychiatrist or psychologist.  On the contrary, following a VA psychiatric examination in September 2007, the VA examiner specifically noted that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD.  During a subsequent visit to the psychiatric clinic in April 2008, it was noted that the Veteran had PTSD traits, but did not meet the criteria for a diagnosis of PTSD.  In short, each time the Veteran was specifically evaluated for PTSD under the DSM-IV criteria, such a diagnosis was not made.  When an impression of PTSD was made, it does not appear that it was made by an analysis of the DSM-IV criteria.  Consequently, the Board finds that the Veteran does not in fact experience PTSD.  The preponderance of the evidence is against this claim.  

Other Psychiatric Disability

The Board notes that the Veteran has been diagnosed with a depressive disorder, and he has been found to have an adjustment disorder.  However, after review of the evidentiary record, the Board finds that service connection is not warranted.  In this regard, the service treatment records are negative for any findings of a psychiatric disorder.  In addition, his post-service medical records do not reflect any documentation of disorder until April 2008 when the Veteran was seen by psychiatric service for evaluation of depression; he was diagnosed with adjustment disorder with depressed mood.  In summary, there is a remarkable lack of evidence demonstrating any complaint or finding of a psychiatric disorder during the period from service discharge in 1970 until 2008.  Moreover, the record does not include any evidence of a relationship between a current psychiatric disorder and the Veteran's active service other than by his own report.  

Significantly, following the VA examination in June 2009, the examiner opined that the Veteran's disorder is not caused by or a result of his exposure to traumatic events in service.  The examiner noted that the Veteran did not report any war-related traumatic events during the evaluation.  Rather, he focused on his recurring memories of his former wife and her betrayal of him while he was in Vietnam.  The Board finds that the medical evidence regarding etiology is more probative than the lay statements of record.  

Given the examiner's opinion, the absence of complaint or treatment until many years after service, and the absence of any credible evidence showing continuity of symptomatology since service, the Board finds that the evidence weighs against the Veteran's claim.  The Veteran's disorder was not incurred in or aggravated by service, and there is no evidence of a nexus between the post-service diagnoses and active service.  As such, the Veteran's claim for service connection for an acquired psychiatric disorder must be denied.  There is no doubt of material fact to be resolved in the Veteran's favor.  Ortiz v. Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001) (benefit-of-the-doubt rule does not apply when preponderance of evidence is against claim).  


ORDER

Service connection for hearing loss is denied.  

Service connection for tinnitus is denied.  

Service connection for an acquired psychiatric disorder, to include PTSD, adjustment disorder, and depressive disorder, is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


